DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed June 21, 2022, with respect to the double-patenting rejections have been considered and are accepted. Consequently, the double-patenting rejections have been withdrawn.
Applicant’s arguments, see page 9, filed June 21, 2022, with respect to the drawing objections have been considered and are accepted. Wherein claims 6, and 11-12 have been cancelled, the drawing objections have been withdrawn.
Applicant’s arguments, see page 10, filed June 21, 2022, with respect to the claim rejections under 35 U.S.C. §112 have been considered and are accepted. In view of the amended claim 1, the rejections under 35 U.S.C. §112 have been withdrawn.
Applicant’s arguments, see pages 10-12, filed June 21, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, the instant Office action has been made final.
The applicant argues that Mayer (US 20140284227 A1) remains silent regarding clamping cards by parallel side walls so as to subject the cards and/or tickets to uniform clamping along the clamping length. The examiner disagrees.
	Examiner notes that although in the specification, Mayer ‘227 does not explicitly teach that parallel side walls are configured to subject the cards to uniform clamping along the clamping length; the present application recycles the drawings of Mayer ‘227, which depict parallel side walls (10a and 12a in Modified Figure 5 below) that would sufficiently anticipate their implementation for supplying a uniform track for clamping the cards and/or tickets in the present invention. Nonetheless, the claims will be examined incorporating Sumner (US 5520230 A), which further anticipates parallel side walls designed to prevent cards from getting lost or falling out of the housing.

Additionally, the applicant argues that the structure of parallel side walls enables the use of a much weaker clip than the holding device of Mayer ‘227. 
	Examiner notes that this limitation is not required in the amended claims filed 06/21/2022, nor does Mayer ‘227 specify a required force for the clip in the prior art, rendering a “much weaker clip” a relative term.

Applicant argues that Smith (US 20150351506 A1) has no insertion component. Examiner disagrees.
	Wherein (Fig. 4) cards can be seen being extracted from the wallet as taught by Smith, they may also be inserted, which is also taught by Smith in paragraph [0016] “a clamped side refers to a side through which contents can be inserted or retrieved.”

Response to Amendment
This office action is in response to the amendments and / or remarks filed on June 21, 2022. Claims 5-6, and 11-12 have been cancelled, while claims 1-4, 7-10, and 13-31 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claim 1, 4, 7-8, 10, and 13-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 20140284227 A1), in view of Sumner (US 5520230 A), and further in view of design choice.

	Regarding Claim 1, Mayer teaches a holding device (2) for cards and/or tickets;
Containing an upwardly open housing (2), which has a base (6), wherein the base (6) has side members (10, 12), which protrude upwards and which are arranged at a distance to each other, wherein the side members (10, 12) together with the base (6) form, at least in certain portions, an insertion compartment (where cards (50) are inserted in Figure 22) which has, at least in certain portions along a defined clamping length (provided by clip 4). (Figs. 1-16, 21-22; [0022]-[0023], [0026])
Wherein the inner contact surfaces (10a, 12a in Modified Figure 5 below) of the side members (10, 12) are arranged parallel to one another at least along the clamping length (K in Modified Figure 5 above). (Wherein it can be seen in Modified Figure 5 above that the side members (10 and 12) are parallel with the clamping length as taught by Mayer.) (Figs. 5-6; [0022], [0027])
	Mayer does not explicitly teach an insertion width which is greater than 52 mm and less than 53.98 mm, or that the parallel side walls are configured to subject the cards and/or tickets to uniform clamping along the clamping length.
	With regards to the insertion width, by virtue of design choice, and wherein Mayer teaches “The two side ridges 10, 12 are distant from each other by an amount that is substantially as large as, and advantageously slightly larger than, the width of conventional credit cards, debit cards or the like”. It would have been prima facie obvious to a person with ordinary skill in the art at the time of invention to modify the holding device for cards and/or bank notes as taught by Mayer, and constrict the insertion width within the parameters of a conventional credit card size width. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would ensure the card carrier is designed and shaped retain a conventional size credit card.
	With regard to the uniform clamping along the clamping length, Sumner further teaches parallel (Col. 2, Lines 18-23) side walls (10L and 10R) with mirrored bends forming channels, in which cards are retained and clamped (14).  (By constricting the cards within the channels Sumner anticipates providing lateral walls that enable uniform clamping of cards along the clamping length). (Figs. 1-4; Col. 2, Lines 18-33)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the holding device as taught by Mayer, modified above, and provide for side walls that enable uniform clamping along a clamping length as taught by Sumner. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for side walls that enable a uniform clamping along a clamping length, in order to prevent cards and/or tickets from becoming in disarray or falling out of the card carrier housing.

    PNG
    media_image1.png
    388
    530
    media_image1.png
    Greyscale










	Regarding Claim 4, Mayer, modified above, teaches all of the elements of the present invention described in claim 1 above except: wherein the clamping length (K) lies in the range of 3 mm to 85.6.
	Wherein Mayer teaches a clamping length (K in Modified Figure 5 below, as indicated by the at which clip (4) can clamp). (Figs. 1-16, 21-22; [0027])
	By virtue of design choice, and wherein Mayer teaches a holding device for conventional credit cards. It would have been prima facie obvious to a person with ordinary skill in the art at the time of invention to modify the holding device for cards and/or bank notes as taught by Mayer, and provide for a clamping length that would accommodate the dimensional parameters of a conventional credit card. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would ensure the card carrier clip is designed and shaped retain a conventional size credit card.

	Regarding Claim 7, Mayer further teaches wherein the base (6) or a part of the base (6) is, at least in certain portions, reversibly deformable and/or formed so as to be bulged or curved under pretension. (Wherein Mayer “The holding device and/or the case is preferably made of a spring-elastic plastic material”, and being constructed of “plastic materials having high processing temperatures and/or of high-temperature-resistant plastic materials, which have a low tendency to creep when they are plastically deformed.”) (Figs. 1-16; [0022])

	Regarding Claim 8, Mayer further teaches wherein a connecting member (14) of the housing (2) is, at least in certain portions, reversibly deformable and/or formed so as to be bulged or curved under pretension. (Wherein Mayer “The holding device and/or the case is preferably made of a spring-elastic plastic material”, and being constructed of “plastic materials having high processing temperatures and/or of high-temperature-resistant plastic materials, which have a low tendency to creep when they are plastically deformed.”) (Figs. 1-16; [0022])

	Regarding Claim 10, Mayer further teaches wherein at least one clip (4) is provided which engages from above into the upwardly open housing (2), wherein, if neither cards nor tickets are placed in the housing (2), the at least one clip (4) is situated partially between the side members (10, 12) and extends with a free end (36) at least approximately as far as the base (6). (Fig. 1; Claim 1)

	Regarding Claim 13, Mayer further teaches wherein the base (6) has a recess (8) through which, if neither cards nor tickets are placed in the housing (2), the at least one clip (4) engages with the free end (36). [Figs. 1, 9, 13-14; [0023]) 

	Regarding Claim 14, Mayer further teaches wherein at least two clips (4) are provided, which are arranged at the side member (10, 12) or a connecting member (14). (Figs. 28-29; [0051])

	Regarding Claim 15, Mayer further teaches wherein, provided that at least one card (50) or one ticket (wherein a bank note (52) anticipates a ticket) will be or is placed in the housing (2), the at least one clip (4) is lifted and has a pretension (wherein Mayer teaches “, the clip 4 is lifted out of the cut-out 8 in the direction of the arrow 40 and will hold even this single card tightly in the housing 2 as a result of the predefined bias.”), on the basis of which the at least one card (50) and/or the at least one ticket (wherein a bank note (52) anticipates a ticket)  is clipped to the base (6) under pretension (bias). (Figs. 1, 6; [0026] - [0028]; Claim 4)

	Regarding Claim 16, Mayer further teaches wherein the side members (10, 12) have different heights and/or wherein the height (24) of one of the side members -6-(10) is larger than the height (26) of the other of the side members (12) such that tickets and/or cards can protrude out of the housing (2) beyond the side member (12) having a smaller height (26). (Figs. 3-4; [0029]; Claim 5)

	Regarding Claim 17, Mayer further teaches wherein the side members (10, 12) are connected to one another by means of a connecting member (14), wherein said side members and connecting member(14) are arranged in a substantially U-shaped manner, and wherein cards can be inserted into the housing (2) or can be removed from the housing (2), respectively, at a front end (16), which is arranged opposite the connecting member (14). (Wherein Mayer teaches “The side ridges 10, 12 and the connecting ridge 14 extend Substantially in a U-shape and are disposed, at least approximately, orthogonally to the base 6.”) (Figs. 1, 5-16; [0022]; Claim 6)

	Regarding Claim 18, Mayer further teaches wherein the at least one clip (4) is arranged at a member (14), in particular the connecting member (14), and/or wherein the at least one clip (4) is connected to said member and/or connecting member (14) via at least one curved area (28, 29), wherein, provided that two curved areas (28, 29) are provided, a recess (34) is present between said curved areas. (Figs. 1, 5-16; [0026]; Claim 7)

	Regarding Claim 19, Mayer further teaches wherein the at least one clip (4) is arranged so as to be inclined at a predetermined angle to the base (6), as long as no card or ticket -7-is placed in the housing (2). (Figs. 1,9; [0026]; Claim 8)

	Regarding Claim 20, Mayer further teaches wherein a length (54) of the housing (22) is predetermined such that cards (50), which are inserted or placed completely in the housing (2), protrude from the housing (2) at a predetermined projection (56). (Figs. 2, 6, 8, 10, 12; [0028], [0031]; Claim 9)

	Regarding Claim 21, Mayer further teaches wherein the ticket (wherein a bank note (52) anticipates a ticket) or the tickets (52) placed in the housing (2) project from the housing (2) at a predetermined projection (58) beyond the side member (12) having a smaller height (26). (Figs. 2, 4, 6, 8, 10, 12; [0029]; Claim 5)

	Regarding Claim 22, Mayer further teaches wherein the at least one clip (4) is arranged and/or embodied such that the cards (50) as well as tickets (wherein a bank note (52) anticipates a ticket) are clipped in the housing (2) and/or to the base (6) thereof by means of said at least one clip (4). (Figs. 2, 4, 6, 8, 10, 12; [0028]; Claim 11)

	Regarding Claim 23, Mayer further teaches wherein the recess (8) has a width (61), which is significantly larger than a width (65) of the at least one clip (4). (Figs. 1-16; [0031]; Claim 12)

	Regarding Claim 24, Mayer further teaches wherein the recess (8) is at least half as large as a surface between the side members (10, 12) and the front end (16) and the rear connecting member (14). (Figs. 1-16; [0024]; Claim 13)

	Regarding Claim 25, Mayer further teaches wherein the base has lateral base parts (22, 23), between which the recess (8) is located, and/or wherein the base parts (22, 23) are embodied so as to be narrow, and/or wherein the base parts (22, 23) have a smaller width than the side member (10) having the larger height (24). (Figs. 1, 3, 11; [0025]; Claim 14)

	Regarding Claim 26, Mayer further teaches wherein a cover (68) is provided which is fastened to one of the side members (10, 12) or to a connecting member (14) of one of the side members (10, 12). (Wherein Mayer teaches “The cover 68 is located at the top above the at least one clip 4 and any optionally inserted cards and/or notes when closed. The flexible cover 68 comprises at least one connecting body 70 and, corresponding thereto, the housing 2 comprises at least one connecting element 72, in particular on the second side ridge 12.”) (Figs. 9-11; [0035]; Claim 15)

	Regarding Claim 27, Mayer further teaches wherein a cover (68) is provided, which is connected to a connecting element (72) or a tab (74) of the housing (2) or a groove (78) of the housing (2), by means of at least one connecting body (70) or a tab (74). (Figs. 11-16; [0038] - [0040]; Claim 18)

	Regarding Claim 28, Mayer further teaches wherein the housing (2) has a free space or a groove (78), in which the tab (74) is fixed, in particular clipped or glued in place. (Fig. 11; [0038]; Claim 16)

	Regarding Claim 29, Mayer further teaches wherein differently embodied covers (68) can be connected to the housing (2). (Claim 17)

	Regarding Claim 30, Mayer further teaches wherein the cover (68) or covers (68) are configured to be fixed in the groove (78) of the housing (2) by means of an insertion body (102). (Fig. 27; [0050]; Claim 18)

	Regarding Claim 31, Mayer further teaches wherein at least one cover (68) is of flexible design. (Figs. 9-11; [0035], [0039], [0050]; Claim 15)

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 20140284227 A1), in view of Sumner (US 5520230 A), further in view of design choice, as applied to claim 1 above, and further in view of Smith (US 20150351506 A1).

	Regarding Claim 2, Mayer, modified above, teaches all of the elements of the present invention described in claim 1 above except: wherein the insertion width widens in an upward direction.
	Smith further teaches wherein the insertion width (The distance between E1 and E2 in Modified Figure 1 below) widens in an upward direction. (Figs. 1, 3; [0024])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the holding device as taught by Mayer, modified above, and provide for the insertion width to widen in an upward direction as taught by Smith. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an upward widening insertion width in order to enable inserted cards to deflect upwards in case they are to large for the minor insertion width.

    PNG
    media_image2.png
    31
    155
    media_image2.png
    Greyscale
[AltContent: connector][AltContent: arrow]
    PNG
    media_image3.png
    26
    43
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    23
    27
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    26
    28
    media_image5.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image6.png
    526
    449
    media_image6.png
    Greyscale


	Regarding Claim 3, Mayer, modified above, teaches all of the elements of the present invention described in claim 1 above except: wherein the insertion width in an upper area lies between 54 and 54.2 mm and/or widens from 53.98 mm to a value that lies in the range between 54 -3-mm and 54.2 mm.
	Wherein Smith teaches a difference in insertion width between the upper area (Defined by E2 in Modified Figure 1 above), and the lower area width (Defined by E1 in Modified Figure 1 above). (Figs. 1, 3; [0024])
	By virtue of design choice, and wherein Smith teaches a holding device for conventional credit cards with an upwardly increasing insertion width. It would have been prima facie obvious to a person with ordinary skill in the art at the time of invention to modify the holding device for cards and/or bank notes as taught by Mayer, modified above, and provide for an insertion width area that widens between a width of 53.98mm and 54.2mm. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to combine these elements as it would ensure the card carrier can securely accommodate credit cards and documents of varying sizes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 20140284227 A1), in view of Sumner (US 5520230 A), further in view of design choice, as applied to claim 1 above, and further view of Beckley (US 20140060712 A2).

	Regarding Claim 9, Mayer, modified above, teaches all of the elements of the present invention described in claim 1 above except: wherein the housing is manufactured by means of a two-component injection molding process.
	Beckley further teaches wherein the housing (5) is manufactured by means of a two-component injection molding process. (Wherein Beckley teaches a wallet (5) comprising “a plurality of components” in addition to teaching “Thermoplastic elastomers may be processed by injection molding”). (Fig. 1; [0033])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the holding device as taught by Mayer, modified above, and provide for the housing to be formed from two-component injection molding as taught by Beckley. Wherein use of a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for the housing to be constructed of two-component injection molding in the instance the case has been designed to be formed from a plurality of separate components in an assembly, enabling the user to more conveniently replace damage components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Singer (US 20150059936 A1), teaches a compact pocket organizer that incorporates a card clip that exerts a uniform stress distribution on cards.
Vlasdeck (US 20130104350 A1), teaches a money clip incorporating side rails.
Rousseau (US 4903376 A), teaches a card holder.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                  

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733